DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or described in the specification.  Therefore, the features of independent claims 1 and 12 and the features of the dependent claims must be shown or the features canceled from the claims. No new matter should be entered.
The current drawings are basic block diagrams and flowcharts. It does not show what is performing the claimed invention beyond basic block diagrams and flowcharts. It does not show anything a person of ordinary skill in the art would consider a sonar array, acoustic mirrors or a computing device. It does not show sonar arrays being configured to form an ultrasonic beam with a lateral dimension of a point spread function and an elevational dimension of the point spread function. It does not show how acoustic mirrors can be configured to shape and steer the point spread function. It does not show a computing device for moving the acoustic mirrors not how it is supposed to function. It does not show how sweeping the ultrasound beam allows the processor to acquire a three dimensional data set that is used to create a projection-style reconstruction of a location in the water. It does not show any of the claimed features beyond having a flow chart simply stating the claimed feature happens. It does not show any structure or features of the claimed invention beyond a block diagram stating that the feature exists without showing any structure that would allow a person of ordinary skill to understand what is being claimed or described. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the terms point spread function and the mirrors that shape or steer the point spread function render the claim indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “point spread function” in claims 1 and 12 is used by the claim to mean “beams that have lateral and elevation dimensions which would simply mean a sonar beam,” while the accepted meaning is “point spread function describes the response of an imaging system to a point source or point object.” The term is indefinite because the specification does not clearly redefine the term.
Moreover, by using mirrors to “shape and steer” the point spread function, it will no longer be a point spread function. A person of ordinary skill in the art at the time of filing would not be able to ascertain the metes and bounds of the claimed invention in order to avoid infringement.
It is unclear the order of operations or which element performs which function with regards to the processor and the acoustic mirrors with regards to the steering and sweeping of the beam. The functions may be done before or during beam transmission or during or after reception. The functions may be done by the mirrors or by the processor or both. A person of ordinary skill in the art at the time of filing would not be able to ascertain the metes and bounds of the claimed invention in order to avoid infringement.  
Regarding claims 11 and 16, the term “standard array beamforming shape” does not make clear the metes and bounds of the claim to a person of ordinary skill. It can simply mean that any beamforming would read on the claim. Moreover it is an arbitrary term that can mean anything a person wants it to mean as there no set “standard”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20210330292 A1).
Regarding claim 1, Song teaches ….. an ultrasonic beam with a lateral dimension of a point spread function and an elevational dimension of the point spread function[Fig 1; 0038 has imaging in x, y, z directions meaning lateral and elevational spread for the beam. 0068-0069 discloses use of array; 0050 discloses potential underwater use; 0076-0077 has PSF for elevational resolution]; 
a plurality of acoustic mirrors configured to shape and steer the point spread function[Abstract has steering of beams; Figs 6A-B has steering; 9A-F have acoustic mirrors to focus/shape the beam];
 and a computing device comprising: non-transitory memory storing instructions[0107 discloses the use of computing devices to store and execute instructions]; 
and a processor configured to access the non-transitory memory and execute the instructions to sweep the ultrasound beam in the lateral dimension and the elevational dimension by moving at least one of the plurality of acoustic mirrors[0039, 0054; Fig 6A-B has tilting and redirection reflectors #104 and #106 to sweep the beam; 0073 and Figs 9A-F show elevational dimension], 
wherein sweeping the ultrasound beam allows the processor to acquire a three dimensional data set that is used to create a projection-style reconstruction of a location in the water[Abstract has 3D imaging; 0026 has Fig 15E for 3D rendering].  
Song implies, but does not explicitly teach a sonar array [0050 has potential underwater use meaning sonar]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system in Song to find underwater and Sonar applications for the claimed invention.
Moreover this it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 12, Song teaches ….. an ultrasonic beam with a lateral dimension of a point spread function and an elevational dimension of the point spread function[Fig 1; 0038 has imaging in x,y,z directions meaning lateral and elevational spread for the beam. 0068-0069 discloses use of array; 0050 discloses potential underwater use;0076-0077 has PSF for elevational resolution]; 
steering[Abstract has steering of beams; Figs 6A-B has steering; 9A-F have acoustic mirrors to focus/shape the beam], by a system comprising a processor[0107 discloses the use of computing devices to store and execute instructions], 
the ultrasonic beam in the lateral dimension and the elevational dimension over a location in the water by moving at least one of a plurality of acoustic mirrors, wherein the location is based on the lateral dimension and the elevational dimension[0039, 0054; Fig 6A-B has tilting and redirection reflectors #104 and #106 to sweep the beam; 0073 and Figs 9A-F show elevational dimension]; 
and acquiring, by the system, a three dimensional data set that is used to create a projection-style reconstruction of the location.[Abstract has 3D imaging; 0026 has Fig 15E for 3D rendering]. 
Song implies, but does not explicitly teach a sonar array [0050 has potential underwater use meaning sonar]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system in Song to find underwater and Sonar applications for the claimed invention.
Moreover this it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 4 and 15, For claim 4, Song teaches wherein the processor executes the instructions to move another of the plurality of acoustic mirrors based on a depth of the location within the water. [Figs 9A-F; 0073-0074 has tilting to resolve target elevation meaning depth; Abstract has multiple tilting reflectors]. For Claim 15, Song teaches wherein the steering further comprises moving another of the plurality of acoustic mirrors based on a depth of the location within the water. [Figs 9A-F; 0073-0074 has tilting to resolve target elevation meaning depth; Abstract has multiple tilting reflectors]  
Regarding claims 5 and 20, Song teaches wherein the plurality of acoustic mirrors comprises at least one of an acoustic sweeping mirror[0059;#104 in Figs 6A-B has sweeping], an acoustic focusing mirror[0073; Figs 9A-F has focusing], and an acoustic conditioning mirror.  
Regarding claim 6, Song teaches wherein the processor executes the instructions to focus at least one of the plurality of acoustic mirrors.[Abstract has steering of beams; Figs 6A-B has steering; 9A-F have acoustic mirrors to focus/shape the beam; 0107 discloses the use of computing devices to store and execute instructions]
Regarding claims 7 and 19, Song teaches wherein the plurality of acoustic mirrors comprises at least one of a deformable wave guide, a moveable lens, and a deformable lens.[Fig 8; 0071-0073 has acoustic lens including adjustable namely deformable lens as well as various places lens can be placed namely movable]  
Regarding claim 9, Song teaches further comprising at least one sensor to detect a change in a structural condition of the sonar array and/or at least one of the plurality of mirrors.  [Abstract has range of angles for mirrors meaning the system is monitoring the mirrors and Fig 21 has an array meaning it is being controlled/monitored]
Regarding claim 10 and 17, Song teaches wherein the plurality of acoustic mirrors comprises reflective mirrors and/or refractive mirrors.[Abstract, Figs 6A-B; 9A-F has reflective mirrors]
Claims 2-3, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20210330292 A1) as applied to claims 1 and 12 above, and further in view of Katou (US 20120101379 A1).
Regarding claims 2 and 13, Song does not explicitly teach wherein the sonar array comprises multiple piezoelectric elements. 
Katou teaches wherein the sonar array comprises multiple piezoelectric elements. [0030 has multiple piezoelectric elements] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system in Song with piezoelectric elements from Katou as the use of piezoelectric elements as an alternative to other elements is known in the art.
Regarding claims 3 and 14, Song does not explicitly teach wherein the processor executes the instructions to vary a timing of at least one of the multiple piezoelectric elements to sweep the ultrasonic beam. 
For claim 3, Katou teaches wherein the processor executes the instructions to vary a timing of at least one of the multiple piezoelectric elements to sweep the ultrasonic beam. [0030 has timing to adjust focus and beamforming meaning sweep of the beam]. 
For claim 14, Katou teaches wherein the steering further comprises varying a timing of at least one of the multiple piezoelectric elements. [0030 has timing to adjust focus and beamforming meaning sweep of the beam]. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system in Song with beamforming based on timing from Katou as the use beamforming with timing having another way to steer the beam.
Regarding claims 11 and 16, Song does not explicitly teach wherein the lateral dimension of the point spread function is shaped according to a standard array beamforming shape. 
Katou teaches wherein the lateral dimension of the point spread function is shaped according to a standard array beamforming shape. [0030 has beamforming] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system in Song beamforming from Katou in order to beamform the transmission in the desired direction.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20210330292 A1) as applied to claims 1 and 12 above, and further in view of Tran (US 20140293746 A1).
Regarding claim 8, Song does not explicitly teach further comprising at least one sensor to detect a change in an acoustic condition of the water. 
Tran teaches further comprising at least one sensor to detect a change in an acoustic condition of the water.[0104 and 0126 has sensor monitoring of acoustic condition of environment] 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system in Song with the sensors in Tran Katou in order to monitor acoustic condition changes in the environment.

Regarding claim 18, Song teaches ….. and/or a structural condition of the sonar array and/or at least one of the plurality of mirrors. [Abstract has range of angles for mirrors meaning the system is monitoring the mirrors and Fig 21 has an array meaning it is being controlled/monitored]
Song does not explicitly teach detecting, by at least one sensor, a change in an acoustic condition of the water …
Tran teaches detecting, by at least one sensor, a change in an acoustic condition of the water[0104 and 0126 has sensor monitoring of acoustic condition of environment]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645   
                                                                                                                                                                                                     
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645